Citation Nr: 0827239	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-38 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1962 and from January 1964 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 10 percent evaluation for hypertension; 
denied service connection for a sinus condition, 
hyperlipidemia, and tuberculosis; and determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a low back disability.  

In May 2008, a travel board hearing was held at the RO before 
the undersigned Veterans Law Judge.  Review of the transcript 
indicates the veteran withdrew the issues of entitlement to 
an increased rating for hypertension; and entitlement to 
service connection for hyperlipidemia and tuberculosis.  See 
38 C.F.R. § 20.204(b) (2007).  

The record reflects that, at the time of the hearing, it was 
noted that the veteran's claims had just been readjudicated 
in a Supplemental Statement of the Case dated in May 2008.  
Normally, the veteran would be entitled to an additional 60 
days to submit further evidence or argument following the 
issuance of that document, but his representative waived in 
writing the 60-day period he had to respond, and the hearing 
before the undersigned was conducted.  However, following his 
request during the hearing, the record was held open for 60 
days to allow the veteran to submit additional medical 
evidence.  To date, such evidence has not been received.  




FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether a chronic sinus condition was shown in 
service.  

2.  Rating decision dated in January 1998 denied service 
connection for low back strain.  A Statement of the Case was 
issued in October 1998; the veteran did not submit a 
substantive appeal.

3.  Evidence submitted since the January 1998 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disability 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, a sinus 
condition was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102,  3.303 (2007).

2.  The January 1998 rating decision, which denied service 
connection for low back strain, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

3.  Evidence submitted since the January 1998 rating decision 
is not new and material, and the claim of entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for a low back disability, 
the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the appellant that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Courts' holding that an appellant before the 
Court has the initial burden of demonstrating prejudice due 
to VA error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim; (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Regarding the claim for service connection for a sinus 
condition, any error in the timing or content of VCAA notice 
or assistance is moot as the benefit sought is granted 
herein.

Regarding the veteran's claim to reopen service connection 
for a low back disability, the December 2003 letter advised 
the veteran that his claim for a low back condition had been 
previously denied and that new and material evidence was 
needed to reopen the claim.  The letter advised the veteran 
of the requirements for new and material evidence as well as 
how to substantiate the underlying claim for service 
connection.  By letter dated in January 2005, the RO advised 
the veteran of the evidence and information needed to 
substantiate a claim for service connection.  The letter 
further advised the veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The veteran was also asked 
to provide any evidence in his possession that he believes 
might support his claim.  The claim was readjudicated by 
SSOC's dated in March and December 2007.  

Letter dated in January 2008 notified the veteran of the 
evidence needed to evaluate disabilities and determine the 
effective dates.  As the claim to reopen service connection 
for a low back disability is being denied, the veteran is not 
prejudiced by any error in the timing of this notice.  

Further, although VA erred by not providing notice to the 
veteran of the basis for the prior denial, the record 
reflects that he was advised of these facts in the February 
2004 rating decision and the September 2004 SOC.  Review of 
the claims folder indicates the veteran was provided ample 
opportunity to respond to that correspondence and to the SOC 
and, over the course of the appeal, has had multiple 
opportunities to submit and identify evidence.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA, to include 
presenting testimony at a travel board hearing.  While the 
appellant does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  On review, the Board concludes that 
VA has satisfied its duty to notify.

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment and 
personnel records are in the file.  Records were obtained 
from Tyndall Air Force Base and various VA medical centers, 
including Biloxi, Omaha, and Dallas.  Records were received 
from the Social Security Administration (SSA).  Records were 
also received from various private medical providers.  The 
Board notes the RO requested records from Dr. Hames in 
January 2005 and April 2005.  On review, it does not appear 
that these records were received.  The veteran was notified 
by letter dated in April 2005 that the records had not been 
received.  The RO made reasonable efforts to obtain these 
records and no further attempts are required.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).  

The veteran was provided a VA examination for his low back 
disability in April 2007.  A medical opinion was obtained and 
the claims folder was available for review.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Sinus condition

The veteran contends his current sinus condition is related 
to service.  He indicated that he was treated for sinus 
problems on several occasions during service and had two in-
service sinus surgeries.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007).

Service treatment records dated in October 1969 note a nasal 
septal deviation, approximately 25 percent to the left 
without major impairment.  Note dated in February 1970 
indicates a marked deviation of the nose to the right 
secondary to repeated trauma.  Physical examination showed 
almost complete obstruction of the left nare.  Ear, nose, and 
throat (ENT) consultation in February 1970 noted internal and 
external nasal deformities resulting in near total nasal 
airway obstruction.  Nasal reconstruction, to include 
complete septoplasty, was recommended.  Surgery was 
subsequently scheduled at a non-military facility.

Optometric examination in August 1971 indicates a reported 
history of sinus trouble and that glasses block his sinus 
passages.  Note dated in December 1971 indicates a history of 
sinus problems.  The veteran reported surgery in February 
1970 and that he did okay for about 1 year.  For the past 6 
months, he has had fullness and discomfort over the maxillary 
sinus area with chronic greenish-yellow nasal discharge and 
difficulty breathing through the nose on the left especially.  
Objectively, the nasal mucosa was swollen with discharge and 
there was some mild tenderness to palpation at the right 
maxillary sinus.  Impression was sinusitis, chronic and 
acute.  

Note dated in February 1973 documents various complaints, 
including pain over the maxillary sinuses.  Impression was 
upper respiratory infection.  Note dated in April 1973 
indicates the veteran presented with post-nasal drainage and 
headache.  Examination showed marked sinus tenderness, 
especially frontal.  Impression was sinusitis.  Sinus x-rays 
were reported as normal.  

The veteran was seen in September 1977 with complaints of 
sinus problems for years.  A history of rhinoplasty was 
noted.  He was on Actifed but could not breathe.  Physical 
examination showed a septal deviation to the left, 
hypertrophy right turbinate, and scarring of the vestibule 
secondary to surgery.  The veteran was admitted for 
septoplasty and turbinoplasty in October 1977.  Notes dated 
in November 1977 and January 1978 indicate the veteran was 
doing well status post surgery.  

On report of medical history completed at the time of his 
June 1981 retirement examination, the veteran reported 
sinusitis.  It was noted that he had two nasal surgeries 
during service and still had occasional congestion, which was 
self-treated.  Clinical evaluation noted a deviated septum 
and sinuses were reported as within normal limits.  The 
veteran underwent additional examination in January 1982 and 
again, reported sinusitis and occasional congestion.  The 
nose and sinuses were reported as normal on clinical 
evaluation.  

The veteran underwent a VA examination in April 2007.  He 
reported many nasal injuries and surgery to correct a 
deviated septum.  He reported his nose is congested every 
night.  He did not report recurrent sinus infection or 
significant post-nasal drainage.  He indicated the condition 
was not seasonal and did not require antibiotics.  On 
physical examination, the nares were less than 50 percent 
obstructed without polyps or septal deviation, but with mild 
turbinate enlargement and slight injection.  Sinus series 
showed midline nasal septum, normal turbinates, and mildly 
hypoplastic frontal sinuses.  Maxillary sinus thickening on 
the right could not be ruled out.  Diagnoses were: 
preexisting deviated septum, status post septoplasty in 
service without residuals; and allergic sinusitis/rhinitis, 
not caused by or related to septoplasty during service.

At the May 2008 hearing, the veteran testified that he 
injured his nose playing football and boxing.  He indicated 
that he could barely breathe out of his nose.  He reported 
that polyps built up and they had to go in and shave the 
polyps out.  He indicated that his doctor told him that the 
complications with the sinuses were a natural progression of 
the injuries and surgeries.  He has not had any sinus surgery 
since 1977.  He continues to use nasal sprays.

The record shows a current diagnosis of sinusitis.  The 
veteran had two nasal surgeries during service and review of 
the record shows complaints of congestion, difficulty 
breathing, and sinus problems from approximately 1970 until 
retirement.  Although the veteran's sinuses were reported as 
normal on clinical evaluation on retirement examination, he 
reported occasional congestion, self-treated.  The Board 
finds the veteran's testimony regarding in-service sinus 
symptoms to be credible.  

The Board acknowledges the VA medical opinion indicating the 
veteran's current sinusitis is unrelated to the nasal 
surgeries.  However, the examiner did not address the 
question of whether the veteran's sinusitis otherwise first 
manifested while the veteran was on active duty.  As noted, 
the veteran had numerous complaints of sinus problems noted 
throughout service, both before and after his nasal 
surgeries.  He has also provided credible lay evidence of 
continuous symptoms since then, and there is competent 
medical evidence reflecting a current diagnosis of chronic 
sinusitis.  Therefore, despite the negative VA opinion, the 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the veteran has 
a chronic disability that was incurred in service.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that a sinus condition was incurred during active military 
service and service connection is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 200 7); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

Low back disability

In January 1998, the RO denied service connection for low 
back strain (claimed as a back condition), based on a finding 
that although there were minimal records of treatment in 
service for low back strain, no permanent residual or chronic 
disability subject to service connection was shown by service 
medical records at the time of the veteran's retirement.  The 
veteran disagreed with this decision and a SOC was issued in 
October 1998.  The veteran did not perfect an appeal of this 
decision and it is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  In the March 2007 SSOC, the RO indicated that new 
and material evidence had been received and the claim was 
successfully reopened.  Notwithstanding the RO's 
determination, it is a jurisdictional requirement that the 
Board reach its own determination as to whether new and 
material evidence has been presented.  The Board is required 
to consider the issue of finality prior to any consideration 
on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & 
Supp. 2007); see Barnett v. Brown, 8 Vet. App. 1 (1995).

In determining that new and material evidence is necessary to 
reopen this claim, the Board has considered Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (holding that claims that are 
based upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims).  See also Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Review of the record 
indicates the veteran continues to seek service connection 
for a degenerative low back disability and there is no 
indication that a distinctly different condition is being 
claimed, such that would necessitate a de novo review.  The 
Board also notes that at the hearing, the veteran raised a 
secondary theory (that his back is exacerbated by his 
service-connected left knee).  A new theory of causation for 
the same disease that was the subject of a previously denied 
claim cannot be the basis of a new claim.  See Boggs, supra.

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the January 1998 denial, the record contained 
the veteran's service treatment records and VA general 
medical examination.  Service records show the veteran 
slipped and fell off a ruin wall in October 1964.  The extent 
of the injury was described as a bruised right hip.  The 
veteran was seen in November 1972 with complaints of constant 
pain to the lower left back.  The noted impression is largely 
illegible, but appears to show a finding of some type of 
strain.  In July 1974, the veteran was seen with complaints 
of low back pain following lifting at work.  Assessment was 
low back strain.  X-rays taken the following day were 
reported as normal.  The veteran was placed on a temporary 
profile for approximately two weeks.  On report of medical 
history completed at the time of his June 1981 and January 
1982 retirement examinations, the veteran denied recurrent 
back pain and the spine was reported as normal on clinical 
evaluations.  

On VA examination in September 1997, the veteran reported a 
history of low back pain while in the service, but that he 
never really had a full diagnosis of what was wrong with his 
back.  He also indicated it was thought he had a ruptured 
disc but it was never bad enough to operate on.  He indicated 
he had degenerative joint disease in the lower spine.  
Impression included degenerative joint disease of the lower 
spine.  The examiner noted the veteran had low back pain 
which may well be due to a ruptured disc, but did not cause 
that much nerve root compression and had never been operated 
on and never had a workup except for the diagnosis of 
ruptured disc and degenerative changes.  

Evidence submitted since the prior denial includes copies of 
service records, private medical records, VA treatment 
records and examinations, military treatment facility 
records, SSA records, and the veteran's testimony.  

The veteran's service treatment records were considered in 
the previous denial and are not new.  

Private MRI of the lumbar spine dated in March 1997 showed 
degenerative disc disease at L5-S1 with minimal to mild 
central disc protrusion at that level.  VA examination in 
September 1998 noted the veteran's complaint of a many year 
history of low back pain.  Impression was degenerative disc 
disease of the lumbar region.  There was no evidence of nerve 
root compression on examination of the lumbar spine.  The 
examiner noted the condition did not appear to be service 
connected.

Review of private, VA, and military treatment facility 
records shows the veteran underwent a laminectomy at L4-5 in 
approximately 2000.  In April 2002, he presented with 
complaints of back pain for two months.  He indicated an 
injury in February, but was unsure of how he injured it.  He 
underwent additional back surgery in November 2003 for 
diagnoses of lumbar segmental instability; discogenic pain, 
L4-5 and L5-S1; and spondylitic defect, L-4, right side.  
These records also show multiple injuries and surgeries 
related to the cervical spine.  

On VA examination in April 2007, the veteran reported 
debilitating pain in the lumbar area.  Diagnosis was lumbar 
degenerative disc disease with no specific objective findings 
of radiculopathy at the time.  The examiner indicated it was 
less likely than not related to two isolated incidents of 
lumbar strain during military service and more likely than 
caused by or related to multiple after service injuries.  

Records from SSA show the veteran was determined disabled 
beginning in January 1997 based on a primary diagnosis of 
disorders of the back.  

At the hearing, the veteran testified regarding his job 
duties during service.  He reported a lot of heavy lifting.  
He also indicated that he participated in sports and suffered 
various injuries.  He suggested that his back was exacerbated 
by his service-connected left knee, but provided no objective 
evidence in support of this contention.  He reported three 
significant falls during service: in Libya when he fell off 
the ruins; his knee gave out on him when he was going down 
steps; and he fell off of an aircraft.  He indicated his back 
was hurting and he complained about it, but they just gave 
him aspirins.  He reported a post-service golf accident where 
he cracked a vertebrae.  

To the extent the above evidence shows additional findings 
and diagnoses related to the back and is not cumulative or 
redundant of contentions and information already of record, 
it is considered new.  However, it is not considered material 
because it does not relate to an unestablished fact necessary 
to substantiate the appellant's claim for service connection 
for a low back disability and does not raise a reasonable 
possibility of substantiating the claim.  That is, the newly 
submitted evidence does not show chronic back disability 
during service, or that the currently diagnosed low back 
disability is related to service or service-connected 
disability.  With regard to the veteran's suggestion his 
service-connected knee exacerbates his low back, the Board 
acknowledges his contention; however, the veteran is not 
competent to render a medical etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a sinus condition is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  

New and material evidence has not been received and the claim 
of entitlement to service connection for a low back 
disability is not reopened.  The appeal is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


